                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                    COLUMBUS DIVISION


 PULMOREHAB, LLC, a Delaware limited
 liability company,

           Plaintiff,                                        Civil Action 2:20-cv-01167-JLG-CMV
                                                             Judge James L. Graham
 v.                                                          Magistrate Judge Chelsey M. Vascura

 MORISETTY MEDICAL ASSOCIATES, INC., a
 Pennsylvania corporation,

           Defendant.


                          MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to S.D. Ohio Civ. R. 83.3(e), Plaintiff PulmoRehab, LLC hereby moves for an

order permitting attorney Matthew J. Meyer to appear pro hac vice on its behalf and states as

follows:

       1.         This motion is made on behalf of attorney Matthew J. Meyer of the law firm Ansa

Assuncao, LLP, 100 S. Ashley Drive, Suite 1740, Tampa, Florida 33602.

       2.         Mr. Meyer is not a resident of the State of Ohio.

       3.         Mr. Meyer and the law firm of Ansa Assuncao, LLP have been retained by Plaintiff

to provide legal representation in connection with the above-styled matter now pending before the

above-named court.

       4.         Mr. Meyer is admitted to and a member in good standing of the following bars:

State of Florida (Bar No. 116653); United States District Court for the Northern District of Florida;

United States District Court for the Middle District of Florida; United States District Court for the

Southern District of Florida; and United States Court of Appeals, Eleventh Circuit.
       5.      Matthew J. Meyer’s Declaration is attached as Exhibit A. Pursuant to General

Order No. 20-10, a Certificate of Good Standing from the Florida Supreme Court has been

requested and will be filed upon receipt of that Certificate as required by S.D. Ohio Civ. R. 83.3(e).

       5.      Attorney Matthew J. Meyer is not presently appearing as counsel of record in any

other case pending in the United States District Court for the Southern District of Ohio.

       6.      Attorney Matthew J. Meyer agrees to be familiar with, and bound by, the Local

Rules of this Court and agrees to be familiar with and bound by the Code of Professional

Responsibility and other professional and ethical limitations as set forth by The Ohio Bar.

       7.      Mr. Meyer designates James H. Gordon, Esq., Ohio Bar No. 0068454 and Jeremy

R. Kopp, Esq., Ohio Bar No. 0090577, and the law firm of Ansa Assuncao, LLP, Two Miranova

Place, Suite 300, Columbus, Ohio 43215, as the lawyers and law firm upon whom all notices and

papers may be served and who will be responsible for the progress of the case, including the trial

in default of the non-resident attorney.

       8.      Through their signatures affixed below, James H. Gordon, Esq. and Jeremy R.

Kopp, Esq., of the law firm of Ansa Assuncao, LLP, hereby consent to such designation.

       9.      Matthew J. Meyer shall pay the required fee of $200.

       10.     Matthew J. Meyer shall comply with email registration requirements pursuant to

S.D. Ohio Civ. R. 83.3(e).

       WHEREFORE, Plaintiff PulmoRehab, LLC respectfully requests this Court to enter an

order admitting Matthew J. Meyer to practice before this Court, Pro Hac Vice.

Date: June 4, 2020

                          LOCAL RULE 3.01(G) CERTIFICATION

       In accordance with S.D. Ohio Civ. R. 7.3(a), moving counsel conferred with opposing

counsel on June 2, 2020, regarding this motion. Opposing counsel has no opposition.



                                                  2
                                              /s/ Jeremy R. Kopp
                                              James H. Gordon – Trial Attorney (0068454)
                                              Jeremy R. Kopp (0090577)
                                              ANSA ASSUNCAO LLP
                                              Two Miranova Place, Suite 300
                                              Columbus, OH 43215
                                              Telephone: 614-441-8682/4095
                                              Facsimile: 614-441-4471
                                              james.gordon@ansalaw.com
                                              jeremy.kopp@ansalaw.com
                                              Counsel for Plaintiff




                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 4, 2020, I electronically filed the foregoing document with the
Clerk of the Court using CM/ECF. I also certify that a true and correct copy of the above and
foregoing has been furnished via email to all counsel of record, either via transmission of Notices
of Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel
or parties who are not authorized to receive electronically Notices of Electronic Filing.

                                                  /s/ Jeremy R. Kopp
                                                  Attorney for Plaintiff




                                                 3
